Gilbert, J.
1. The evidence, construed in the light most favorable to the claimant, Mrs. Hull, was insufficient to authorize the finding that the release was signed by her to be delivered to Mrs. Jukes on condition only that the remaindermen also signed. Her evidence shows merely that she believed the release would be ineffectual without the signatures of the remaindermen, and that she did not believe they would sign. This requires a reversal of tho .judgment refusing to grant a new trial.
2. The court did not err in overruling the demurrer to the plaintiff’s amendment to the issue tendered.
3. The remaining assignments of error in the main bill and the cross-bill of exceptions are insufficient to cause a reversal.

Judgment reversed on the main till of exceptions, and affirmed on the cross-till.


All the Justices concur.

The jury found the issue in favor of the claimant, Mrs. Hull. A motion for new trial, filed by the plaintiff in fi. fa., was overruled; and she excepted to that ruling, in the main bill of exceptions. In the cross-bill of exceptions error is assigned upon the • overruling of a demurrer to the amended issue tendered by plaintiff in fi. fa., upon the admission of certain evidence, and upon a portion of the charge of the court.
John J. Strickland and Wolver M. Smith, for plaintiff.
Erwin, Erwin & Nix, contra.